Citation Nr: 0302394	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether a timely substantive appeal was filed with 
respect to the issue of whether new and material evidence had 
been submitted to reopen a claim for service connection for 
low back and left hip disorders as secondary to service-
connected status-post left knee arthroplasty.

2.  Whether a timely substantive appeal was filed with 
respect to the issue of entitlement to service connection for 
a right knee disorder as secondary to service-connected 
status-post left knee arthroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The RO denied the above claims in a November 1997 rating 
decision; the veteran was informed of the decision and of his 
appellate rights on November 17, 1997.

2.  The veteran disagreed with the November 1997 rating 
decision and the RO provided a statement of the case 
concerning these matters to the veteran on August 10, 1998.  

3.  A substantive appeal addressing these issues was received 
on August 4, 1999.



CONCLUSIONS OF LAW

1.  A timely substantive appeal has not been received with 
respect to a November 1997 rating decision wherein the RO 
denied reopening a claim for service connection for low back 
and left hip disorders as secondary to service-connected 
status-post left knee arthroplasty.  38 U.S.C.A. § 7105(a)(d) 
(West 1991); 38 C.F.R. §§ 20.200, 20.302(b) (2002).

2.  A timely substantive appeal has not been received with 
respect to a November 1997 rating decision wherein the RO 
denied a claim for service connection for a right knee 
disorder as secondary to service-connected status-post left 
knee arthroplasty.  38 U.S.C.A. § 7105(a)(d) (West 1991); 38 
C.F.R. §§ 20.200, 20.302(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002), was signed into law in November 2000.  The 
VCAA, among other things, eliminated the well-grounded-claim 
requirement and amended VA's duty to notify claimants and 
their representatives of any information or evidence 
necessary to substantiate their claims.  See generally VCAA 
§§ 3, 4, 7.  However, during the drafting of the VCAA, 
Congress observed that it is important to balance the duty to 
assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.). 

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

In a November 1997 rating decision, the RO denied reopening 
the veteran's claim for service connection for low back and 
left hip disorders as secondary to service-connected status-
post left knee arthroplasty and denied a claim for service 
connection for a right knee disorder as secondary to service-
connected status-post left knee arthroplasty.  The veteran 
was informed of the RO's decision and of his appellate rights 
in November 1997.  In response to his Notice of Disagreement, 
the RO provided the veteran with a statement of the case on 
these issues on August 10, 1998.  Thereafter, in August 1999, 
the veteran filed a Substantive Appeal addressing the 
aforementioned issues.  

Since a Substantive Appeal with respect to the denials of 
reopening a claim for service connection for low back and 
left hip disorders as secondary to service-connected status-
post left knee arthroplasty and entitlement to service 
connection for a right knee disorder as secondary to service-
connected status-post left knee arthroplasty was not received 
within one year of notice of the November 1997 rating 
decision or within 60 days of the issuance of the statement 
of the case, the Board must conclude that the veteran has not 
filed a timely Substantive Appeal with respect to these 
issues.  

The Board notes that a Supplemental Statement of the Case 
(SSOC) was issued on May 27, 1999, which addressed these 
issues.  VA's Office of General Counsel has held that if a 
claimant has not yet perfected an appeal and VA issues a 
supplemental statement of the case in response to evidence 
received within the one-year period following the mailing 
date of notification of the determination being appealed, the 
law requires VA to afford the claimant at least 60 days from 
the mailing date of the supplemental statement of the case to 
respond and perfect an appeal, even if the 60-day period 
would extend beyond the expiration of the one-year period.  
VAOPGCPREC 9-97.  However, in this case, the appeal received 
on August 4, 1999, was more than 60 days after issuance of 
the SSOC.

The Board also notes that the veteran addressed these issues 
in testimony at a September 1999 hearing at the RO in 
Detroit, Michigan.  In certain instances, oral testimony can 
be accepted instead of a formal Substantive Appeal.  However, 
in this case, the hearing itself came too late to remedy the 
defect because it was held after the time period during which 
the veteran had to file his Substantive Appeal.  

Finally, in January 2002, the Board sent a letter to the 
veteran informing that his Substantive Appeal with respect to 
the issues on appeal might not have been 'filed on time,' and 
he was requested to submit evidence indicating that it was 
'filed on time' and/or to request a hearing before the Board 
on the question of whether it was 'filed on time.'  The RO 
also informed him of these facts in a May 2002 letter.  The 
veteran responded that he had no evidence or argument to 
submit and he did not want a hearing.  Therefore, all due 
process concerns were met in this case.

Absent a timely substantive appeal, an appeal was not 
perfected on the denial of these claims, and the Board is 
without jurisdiction to adjudicate the claims.  Accordingly, 
the appeal with respect to these issues addressed herein is 
dismissed.
	(CONTINUED ON NEXT PAGE)


ORDER

The appeal as to whether new and material evidence had been 
submitted to reopen a claim for service connection for low 
back and left hip disorders as secondary to service-connected 
status-post left knee arthroplasty is dismissed.

The appeal as to entitlement to service connection for a 
right knee disability as secondary to service-connected 
status-post left knee arthroplasty is dismissed. 



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

